Citation Nr: 0813652	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  03-21 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to an increased rating for residuals of a left 
radial head fracture with degenerative changes, currently 
evaluated as 20 percent disabling.

2.	Entitlement to an effective date earlier than February 21, 
2002, for the grant of a 20 percent rating for residuals of a 
left radial head fracture with degenerative changes.

3.	Entitlement to a compensable rating for bilateral ear 
fungus.

4.	Entitlement to an increased rating for peripheral 
neuropathy of the right leg, currently evaluated as 30 
percent disabling.

5.	Entitlement to an increased rating for peripheral 
neuropathy of the left leg, currently evaluated as 30 percent 
disabling.

6.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to June 
1946.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
over the case was later transferred to the RO in Newark, New 
Jersey.

In August 2004, the Board granted entitlement to a 20 percent 
rating, but not higher, for residuals of a left radial head 
fracture with degenerative changes.  The decision also 
remanded several other issues on appeal.  In September 2004 
the RO implemented the award of benefits assigning a 20 
percent evaluation for the left elbow disability, effective 
February 21, 2002.

The veteran appealed the August 2004 Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In March 
2005, the Court granted a Joint Motion to Partially Vacate 
and Remand filed by the parties, and vacated the Board's 
decision to the extent it denied a rating in excess of 20 
percent for a left elbow disability. The case was returned to 
the Board for compliance with the motion.   

Thereafter, in June 2005, the Board remanded to the RO the 
claim of entitlement to an increased rating for residuals of 
a left radial head fracture for further development.  The 
veteran had also filed a timely notice of disagreement with a 
claim of entitlement to an earlier effective date for the 
assignment of a 20 percent rating.  This matter was remanded 
for issuance of a statement of the case.  He has since filed 
February 2007 correspondence that should be deemed his 
substantive appeal as to this issue.  See 38 C.F.R. § 20.202 
(2007).  Both the increased rating and effective date claims 
are thus presently before the Board. 

The claims of entitlement to increased ratings for bilateral 
ear fungus, peripheral neuropathy of the right and left legs, 
and a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The record further raises the issue of entitlement to service 
connection for a shoulder disorder and a hearing loss.  Those 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.

As stated in the prior August 2004 Board decision, the 
veteran has also raised the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  This 
claim still has not been developed and adjudicated by the 
RO.  Hence, it is again referred to the RO for immediate 
consideration.


FINDINGS OF FACT

1.  Residuals of a left radial head fracture are not 
manifested by a limitation of forearm flexion to 55 degrees, 
a limitation of forearm extension to 100 degrees, or by 
evidence that forearm flexion and extension if rated 
individually would amount to a combined evaluation of at 
least 30 percent.  The veteran's left radial head fracture is 
not manifested by supination limited to 30 degrees or less, 
pronation limited to motion lost beyond the last quarter of 
arc, or malunion of the radius with bad alignment.

2.  The veteran's correspondence requesting an increase in 
disability compensation for a left elbow disability was 
received at the RO on February 21, 2002.  There is no earlier 
pending unadjudicated claim of record for an increased rating 
for this disorder.  

3.  The medical evidence preponderates against finding that 
residuals of a left radial head fracture became at least 20 
percent disabling during the year preceding the receipt of 
the veteran's February 21, 2002 claim for increased rating. 


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
residuals of a left radial head fracture with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b), 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5206-5213 (2007).

The criteria for an effective date prior to February 21, 2002 
for assignment  of a 20 percent rating for residuals of a 
left radial head fracture with degenerative changes have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b), 5110; 
38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5206-5213.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) have been met.  There is no issue as to 
providing an appropriate application form or 
completeness of the application.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior 
to the rating decision in question.  The record, 
however, shows that any prejudice that failure caused 
was cured by the fact that VA notified the veteran in 
several letters dated between June 2002 and July 2005, 
as well as the July 2003 and January 2007 statements of 
the case of the information and evidence needed to 
substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to 
obtain.  The July 2003 statement of the case 
specifically informed the veteran of the rating 
criteria which would provide a basis for an increased 
rating.  VA fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed 
to substantiate a claim, and as warranted by law, 
affording VA examinations.  The above correspondence 
and the statements of the case both essentially 
informed the claimant of the need to submit all 
pertinent evidence in his possession.  The claim for 
increased rating was readjudicated in a January 2008 
supplemental statement of the case.  

The January 2007 statement of that case as to the claim 
for entitlement to a 20 percent rating prior to 
February 21, 2002, provided adequate notice of how 
effective dates are assigned.   The claimant has been 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and he has been provided 
actual notice of the rating criteria used to evaluate 
the disorder at issue.  The claimant was provided the 
opportunity to present pertinent evidence in light of 
the notice provided.  Because the veteran has actual 
notice of the rating criteria, and because the claim 
for increased rating has been readjudicated no 
prejudice exists.  The claim of entitlement to an 
earlier effective date does not directly implicate the 
need for thorough exposition of rating criteria, absent 
an earlier filed claim of record, or medical evidence 
not yet obtained in the one-year preceding the existing 
recognized date of claim.  In any event, the 
information set forth within the July 2003 statement of 
the case effectively notified the veteran of the rating 
criteria, to the extent applicable. 

There is not a scintilla of evidence of any VA error in 
notifying or assisting the appellant reasonably affects 
the fairness of this adjudication.  Indeed, neither the 
appellant nor his representative have suggested that 
such an error, prejudicial or otherwise, exists. 
 Hence, the case is ready for adjudication.



Factual Background

A July 1946 rating decision granted entitlement to service 
connection for residuals of a fracture of the head of the 
left radius, with a 10 percent evaluation.   The veteran's 
claim of entitlement to an increased rating for this disorder 
was received on February 21, 2002.

VA outpatient records dated from February 2001 to February 
2002 do not indicate any instances of relevant treatment 
pertaining to the affected left elbow.

On VA orthopedic examination in June 2002, the veteran 
reported having had elbow pain over the past several years, 
which limited daily activities and was constant in severity.  
Physical examination revealed he had active range of motion 
of the left elbow consisting of flexion to 115 degrees, and 
extension to 30 degrees, both with pain at the end of 
motion.  The veteran was able to supinate the elbow to 30 
degrees with the elbow in 90 degrees of flexion.  There was 
no redness or swelling at the elbow on the left.  The 
strength at the elbow on flexion or extension was about 4/5, 
but this was limited by pain at the elbow.  An x-ray revealed 
degenerative changes in the left elbow.  These findings it 
was indicated may have been post-traumatic in etiology.  The 
diagnosis was status-post left radial head fracture in 1945 
with degenerative changes, which were more likely to be post-
traumatic.  The examiner indicated there was significantly 
limited supination as well as terminal extension and flexion 
of the elbow.  The veteran did have pain with lifting objects 
that were part of a daily routine, and would also have 
difficulty doing tasks that required range of motion.   It 
was considered that these findings of pain as well as range 
of motion limitations would interfere with the usual 
employment.

The Board's August 2004 decision increased to 20 percent the 
evaluation for the residuals of a left radial head fracture 
with degenerative changes.       

In September 2004, the RO implemented that decision, and 
assigned a 20 percent rating for the veteran's left elbow 
disability, effective February 21, 2002.

The veteran appealed the August 2004 Board decision to the 
Court.  Thereafter, in March 2005 the Court granted the 
parties' joint motion for partial remand.  The terms of that 
joint motion directed that the Board provide more 
comprehensive consideration as to the potential availability 
of separate assignable ratings for the veteran's residuals of 
a left elbow injury, in addition to the existing 20 percent.  
The Court further requested that the veteran be afforded the 
opportunity to undergo an additional VA compensation and 
pension examination, taking into consideration findings as to 
the impact of functional loss due to pain, and other factors, 
consistent with 38 C.F.R. §§ 4.40 and 4.45. 

On re-examination in September 2006, the veteran reported 
experiencing pain on the extremes of range of motion.  His 
elbow mainly stayed the same, and  he did not have any flare-
ups.  Objectively, the left elbow had no swelling, warmth, 
tenderness, crepitus or effusion, but had bony enlargement.  
Left elbow flexion was to 137 degrees with pain, and 
extension to 35 degrees with pain.  He could extend further, 
but this hurt more and he would not attempt it.  The veteran 
had full pronation which was painful only at extremes, and 
supination stopped halfway with his thumb pointing straight 
up towards the ceiling and he could not further supinate.  
When his elbow started moving, this was somewhat painful.  
Repeated flexion and extension of his left elbow felt stiff, 
but he denied pain, weakness, fatigue, decreased coordination 
or decreased range of motion.  The diagnosis was status-post 
fracture of the left elbow, with moderately severe 
degenerative joint disease.  The examiner opined that this 
would minimally affect employment in a sedentary job, but the 
elbow disorder would moderately adversely prevent him from 
doing manual labor due to tenderness and decreased ability to 
use the left elbow.

An accompanying x-ray report showed post-traumatic arthritic 
changes.  The head of the radius showed deformity and joint 
space was obliterated.  Evidence of loose bodies was seen at 
the medial epicondyle and on the anterior elbow area.  Soft 
tissue was normal.  

The January 2007 report from a private orthopedic clinic 
indicates the veteran had left elbow range of motion of 
approximately 100 degrees flexion, and 15 degrees extension.  
He had significantly limited supination and full pronation.  
X-rays of the left elbow showed moderate-to-advanced 
osteoarthritis involving all three compartments.  The 
assessment was posttraumatic osteoarthrosis of the left 
elbow.  The physician indicated the veteran's injury had been 
significantly limiting with regard to his work, and was the 
reason why he had to retire earlier.

A February 2007 statement, as an addendum to the September 
2006 VA examination report indicates that on reviewing the 
claims file, it was considered that the veteran's service-
connected injuries would prevent him from doing manual labor, 
but would not prevent him from performing a sedentary job 
from February 2002 onward.  

The report of a November 2007 VA examination states that the 
left elbow on evaluation had bony enlargement, and there was 
mild crepitance with flexion and extension.  There was no 
swelling, inflammation, or tenderness.  The veteran had pain 
at the extremes of motion.  Range of motion findings were 
listed as full extension save for 36 degrees, and full 
flexion save for 14 degrees."  The veteran had full 
pronation.  He was missing the last half of supination, and 
stopped this motion when his thumb was pointing straight up 
at the ceiling.  Repeated flexion and extension caused some 
pain, but no weakness, fatigue, incoordination or decreased 
range of motion.  Against mild resistance there was little 
effect other than it worsened the pain on  the range of 
motion.  Against moderate resistance it caused more pain, and 
he would not push against this resistance.  He made facial 
grimaces whenever he said he was in pain and so the examiner 
considered him believable.  

The diagnosis was moderate degenerative joint disease in the 
left elbow directly related to the fracture.  This prevented 
the veteran from working his former job, and would also 
prevent him from working any manual labor that required two 
hands.  According to the examiner, it would also have some 
effect, at least a measure of effect, on any sedentary job as 
the left arm was less able to do even minor functions with 
the left hand such as holding or grabbing papers as one 
normally would.  It was further noted that there were no 
significant flare-ups.



Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.

Previously, the RO had evaluated the veteran's service-
connected residual fracture of the head of the left radius 
with degenerative changes at 10 percent under 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5210, for nonunion of the radius 
and ulna, rated as traumatic arthritis (and evaluated as 
degenerative arthritis, per Diagnostic Code 5003).  

Following the August 2004 Board decision, that evaluation was 
later increased to 20 percent pursuant to Diagnostic Code 
5208, one of the applicable codes premised upon limitation of 
motion.  

Under Diagnostic Code 5208, a 20 percent rating is assigned 
where there is flexion of the forearm limited to 100 degrees 
and extension limited to 45 degrees.  

Diagnostic Code 5206 applies to limitation of flexion of the 
forearm.  A 10 percent rating (in a minor extremity) requires 
that flexion is limited to at least 100 degrees; a 20 percent 
rating requires minor arm flexion be limited to 90 degrees.  
 
Diagnostic Code 5207 provides for a 10 percent rating when 
extension of the forearm is limited to at least 60 degrees; a 
20 percent rating when extension is limited to 75 degrees; 
and a 30 percent rating when extension is limited to 100 
degrees.

Diagnostic Code 5213 provides for the evaluation of 
impairment of supination and pronation of the forearm.  A 10 
percent rating may be assigned where supination is limited to 
30 degrees or less.  A 20 percent rating corresponds to 
limitation of pronation (for a minor extremity), if there is 
at least motion lost beyond the last quarter of arc, or  the 
hand does not approach full pronation; or otherwise, there is 
loss of movement (i.e., bone fusion) where at least the hand 
is fixed near the middle of the arc, or there is moderate 
pronation.  
 
Normal range of motion for the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Normal forearm 
supination is from 0 to 85 degrees.  Normal forearm pronation 
is from 0 to 80 degrees.  See 38 C.F.R. § 4.71a, Plate I.

In addition, 38 C.F.R. § 4.71a, Diagnostic Code 5211 provides 
for ratings based on impairment of the ulna.  Malunion of the 
ulna with bad alignment is rated 10 percent for the major 
side and 10 percent for the minor side.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5212, a 10 percent 
rating is assigned for malunion of the upper half of the 
radius, with bad alignment.  

Analysis

Increased Rating

When determining the degree of impairment due to service-
connected residuals of left radial head fracture based on the 
above criteria, the currently assigned 20 percent rating 
continues to represent the proper evaluation.  The applicable 
rating provisions consist of those pertaining to limitation 
of motion of the affected left upper extremity, not limited 
to the existing basis for evaluation under Diagnostic Code 
5208, as well as Diagnostic Codes 5211 and 5212 referring to 
structural disorders in the area of the elbow.  

The pertinent criteria upon which to evaluate limited motion 
initially must be applied, and with consideration as to the 
potential availability of separate ratings under several 
diagnostic codes for left elbow movement constricted at more 
than one plane of motion.  It is generally observed also that 
while under 38 C.F.R. § 4.14, the evaluation of the same 
manifestation under different diagnoses is to be avoided, 
separate disability ratings may be permitted in situations 
where there is limitation of motion in more than one measured 
plane simultaneously.  Cf. VAOPGCPREC 09-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004) (separate ratings may be 
assigned for both flexion and extension of the knee, without 
contravening 38 C.F.R. § 4.14).

The current 20 percent rating is premised on Diagnostic Code 
5208, under which that evaluation may be assigned for flexion 
limited to 100 degrees, and extension limited to 45 degrees.  
The August 2004 Board decision awarded this rating based  
upon a June 2002 VA examination report, as objective findings 
were near the parameters specified under Diagnostic Code 
5208, and there was additional limitation of motion from pain 
and other functional loss deemed sufficient to satisfy the 
rating criteria.  38 C.F.R. §§ 4.40, 4.45.  

The November 2007 examination report revealed full flexion 
save for 36 degrees and full extension save for 14 degrees.  
That is, the veteran showed flexion to 144 degrees.  As a 30 
percent evaluation requires flexion be limited to 55 degrees, 
it follows that an increased evaluation is not in order under 
38 C.F.R. § 4.71a, diagnostic code 5206.  Similarly, because 
the veteran can fully extend his arm except for the final 14 
degree, and because a 30 percent evaluation requires that the 
veteran show an inability to flex past 100 degrees, it 
follows that an increased rating is not in order under 
38 C.F.R. § 4.71a, diagnostic code 5207.  The veteran 
additionally is able to move his left arm through the last 
quarter arc of motion, there is no evidence of malunion of 
the ulna with bad alignment, and there to evidence of 
malunion of the radius.  As such, an increased rating is not 
in order under 38 C.F.R. § 4.71a, diagnostic code 5211, 5212, 
or 5213. 

Thus, a 20 percent rating provides the best approximation of 
the level of severity of the veteran's left elbow disability 
under the provisions of the VA rating schedule.

The Board considered whether the veteran's residuals of a 
left elbow injury presents such an exceptional or unusual 
disability picture as to warrant referral of this case to the 
Director of the VA Compensation and Pension Service for a 
possible extraschedular rating.  The veteran alleges that he 
is unable to work due to this service-connected disability, 
and as set forth below, a claim for entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disorders is being remanded to the RO 
for requested development.  Nonetheless, the record does not 
demonstrate that the veteran's left elbow disorder markedly 
interferes with his employment beyond the current assigned 
rating.  On this subject, the November 2007 VA examination 
determined that obtaining employment requiring manual labor 
was unfeasible for the veteran, but that more sedentary 
employment was not precluded.  Nor for that matter, has he 
established that this disability has necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

For these reasons, the claim for a higher rating than 20 
percent for the veteran's left elbow disability must be 
denied.  Since the preponderance of the evidence weighs 
against the claim, the benefit of the doubt doctrine does not 
apply.   38 U.S.C.A. § 5107(b).  See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

With regard to the assigned effective date for an increase in 
service-connected disability compensation, the general rule 
is that the effective date for such an award will be the date 
the claim was received or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  An exception to this rule applies where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred during the one-year period preceding 
the date of receipt of the claim for increased compensation.  
Otherwise, the effective date remains the date the claim is 
received.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In determining the date that a claim was received, VA will 
consider in addition to formal claims upon prescribed claim 
forms, any communication or action indicating an intent to 
apply for one or more benefits as an informal claim.  38 
C.F.R. §§ 3.1(p), 3.155(a).  An informal claim can be from a 
claimant, his duly appointed representative, a Member of 
Congress, or a person acting as next friend of the claimant, 
provided it identifies the benefit sought.  38 C.F.R. § 
3.155(a).

The report of examination or hospitalization by VA also will 
be accepted as an informal claim for increased rating if it 
relates to treatment or evaluation of a disability for which 
service connection has been previously established.  The date 
of the relevant outpatient or hospital examination, or date 
of admission to a VA hospital will determine the date of 
receipt of claim.  38 C.F.R. § 3.157(b).

The existing effective date of February 21, 2002 for a 20 
percent rating for residuals of a left radial head fracture 
with degenerative changes, was assigned in a September 2004 
rating decision, implementing the prior Board decision 
granting the increased rating in question.  This effective 
date corresponded to the original date of claim for increase.

The RO had previously granted service connection for this 
left elbow disability, and assigned a 10 percent rating, 
through a July 1946 rating decision.  The 10 percent initial 
rating was later confirmed in a June 1947 rating decision.  
Following notification of that decision the veteran did not 
appeal, and hence it became final on the merits.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

In a May 1961 rating decision indicated after reviewing the 
examination report, that the 10 percent rating for this 
disability was being continued.  The veteran, did not 
appeal.  Thus, the appellant could not raise a challenge to 
the assignment of a 10 percent for the timeframe considered 
by this decision, absent a claim of clear and unmistakable 
error in attempting to contravene the finality of the May 
1961 decision.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).   

Review of the record does not disclose any pending 
unadjudicated claim submitted prior to the veteran's 
correspondence received on February 21, 2002.  This includes 
consideration of whether there were any statements filed by 
the claimant, or any duly authorized representative on his 
behalf that qualified as a valid informal claim in advance of 
February 21, 2002.  There is, moreover, no preceding record 
of VA or private outpatient treatment, or hospital admission 
that might be reasonably construed as an informal claim for 
increase for the service-connected left elbow disability 
under 38 C.F.R. 3.157(b).  

The pertinent regulation permits an award of an effective 
date one-year preceding the date of receipt of a claim for 
increased compensation, provided there was a factually 
ascertainable increase in disability.  38 C.F.R. § 
3.400(o)(2).  Here, however, the medical evidence does not 
establish this is the case.  The earliest competent evidence 
for evaluative purposes is the June 2002 VA examination 
report.  Prior to then, VA outpatient reports throughout the 
year preceding February 21, 2002 did not disclose any 
instance of complaints or treatment for the left elbow 
disability in question.    

Accordingly, it is determined that February 21, 2002 
represents the earliest effective date as of which a 20 
percent disability rating may be assigned for the veteran's 
left elbow disability.  The preponderance of the evidence is 
against any prior award of that benefit.  Hence, the benefit 
of the doubt doctrine is not applicable.  38 C.F.R. § 4.3; 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased rating for residuals of a left 
radial head fracture with degenerative changes is denied.

Entitlement to an effective date prior to February 21, 2002, 
for the grant of a  20 percent rating for residuals of a left 
radial head fracture with degenerative changes, is denied.


REMAND

The Board previously remanded claims of entitlement to higher 
ratings for bilateral ear fungus, and peripheral neuropathy 
of the right and left legs, as well as for a TDIU, in August 
2004.  The requested development included issuance of 
additional VCAA notice, scheduling a VA examination, and 
obtaining further VA outpatient records.  Unfortunately, 
while some of the requested actions were completed, the RO 
has not since readjudicated the claims based on consideration 
of the additional evidence received.  The prior Board remand 
directed that readjudication take place, and the basis for 
denial of any benefits set forth in a supplemental statement 
of the case.  See 38 C.F.R. § 19.31 (2007).  A remand is 
therefore necessary.  Stegall v. West, 11 Vet. App. 268 
(1998) (a remand confers upon the claimant, as a matter of 
law, the right to compliance with the remand directives).

Further, during the pendency of this appeal, moreover, the 
Court issued the decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), pursuant to which there exists a heightened 
notice obligation under the VCAA to a claimant attempting to 
establish entitlement to an increased rating for a service-
connected disability.  
 
Vazquez requires that VA notify the claimant that to 
substantiate a claim for increased disability rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement to the claimant; (3) that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes which typically provide 
for a range in severity of a particular disability from 0 
percent to as much as 100 percent (depending on the 
disability involved); and (4) in regard to examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  
 
While this case is on remand, the RO must provide the veteran 
with a comprehensive VCAA notice letter that addresses the 
specific requirements to establish entitlement to a higher 
disability rating for the service-connected disorders under 
evaluation.

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
specific information or evidence needed 
to establish increased disability ratings 
as outlined in the Court's decision in 
Vazquez-Flores.

The notice set forth therein must advise 
the veteran that he may submit or request 
that VA obtain medical or lay evidence 
demonstrating a worsening or increase in 
severity upon employment and daily life. 
 He must be advised of the additional 
pertinent rating criteria under the 
applicable diagnostic codes for bilateral 
ear fungus, and peripheral neuropathy in 
each lower extremity (i.e., beyond the 
effect upon employment and daily life) to 
consist of 38 C.F.R. § 4.87, Diagnostic 
Code 6210, and 38 C.F.R. § 4.124a, 
Diagnostic Code 8621.  The notice must 
inform the veteran that any increase in 
disability that is warranted will be 
determined based on diagnostic codes 
providing for a range in severity (from 0 
percent to as much as 100 percent).  
Notify him of the types of medical and 
lay evidence he may submit that are 
relevant to his claims for increased 
compensation.  

2.	The RO should obtain all additional 
records pertaining to the veteran's 
treatment through the VA New Jersey 
Health Care System, dated since December 
2004, and associate those records with 
the claims file.

3.	Thereafter, the RO must readjudicate 
the claims of entitlement to 
increased ratings for bilateral ear 
fungus, peripheral neuropathy of the 
right leg, and peripheral neuropathy of 
the left leg, as well as entitlement to a 
total disability evaluation based on 
individual unemployability due to service 
connected disorders.  If the benefits are 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

4.	While these claims are on remand, the 
RO should ensure that all necessary 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
 has been provided, to include an 
explanation as to the information or 
evidence needed to establish an effective 
date of any award of increased 
compensation as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See 
also 38 U.S.C.A. §§ 5100, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2007).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


